UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No.0-18958 Grote Molen, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-1282850 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 322 West Griffith Road Pocatello, Idaho 83201 (Address of principal executive offices, including zip code) (208) 234-9352 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of May 11, 2012, there were 21,000,000 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. GROTE MOLEN, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 PART I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T.Controls and Procedures 15 PART II - Other Information Item 1. Legal Proceedings 16 Item 1A.Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 18 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GROTE MOLEN, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2011 ASSETS (Unaudited) Current Assets: Cash $ $ Accounts Receivable Inventories Deposits Prepaid Expenses Total Current Assets Property and Equipment, net Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Accrued Interest Payable – Related Parties Accrued Interest Payable Income Taxes Payable Current Portion of Long-Term Debt – Related Party Notes Payable – Related Parties Notes Payable Total Current Liabilities Long-Term Debt – Related Party Total Liabilities Stockholders’ Equity: Preferred Stock, $.001 Par Value, 5,000,000 Shares Authorized, No Shares Issued and Outstanding - - Common Stock, $.001 Par Value, 100,000,000 Shares Authorized, 21,000,000 Shares Issued and Outstanding Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Condensed Consolidated Financial Statements 2 GROTE MOLEN, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Sales $ $ Cost of Sales Gross Profit Operating Costs and Expenses: Selling, General and Administrative Depreciation and Amortization Total Operating Costs and Expenses Income From Operations Other Expense: Interest Expense – Related Parties Interest Expense 33 Total Other Expense Income Before Income Taxes Income Tax Provision Net Income $ $ Net Income Per Common Share - Basic and Diluted $ $ Weighted Average Shares Outstanding - Basic and Diluted See Notes to Condensed Consolidated Financial Statements 3 GROTE MOLEN, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization (Increase) Decrease in: Accounts Receivable ) ) Inventories ) Deposits ) Prepaid Expenses ) Increase (Decrease) in: Accounts Payable Accrued Interest Payable – Related Parties Accrued Interest Payable 33 Income Taxes Payable - Net Cash Provided by Operating Activities Cash flows from Investing Activities - - Cash Flows from Financing Activities: Proceeds from Notes Payable – Related Parties - Proceeds from Notes Payable - Repayment of Long-Term Debt – Related Party ) ) Net Cash Provided by (Used in) Financing Activities ) Net Increase in Cash Cash, Beginning of the Period Cash, End of the Period $ $ See Notes to Condensed Consolidated Financial Statements 4 GROTE MOLEN, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS PRESENTED AS OF MARCH 31, 2 ENDED MARCH 31, 2) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNICANT ACCOUNTING POLICIES Organization Grote Molen, Inc. (“Grote Molen”) was incorporated under the laws of the State of Nevada on March 15, 2004.BrownWick, LLC (“BrownWick”), a wholly-owned subsidiary, was formed in the State of Idaho on June 5, 2005.The principal business of Grote Molen and BrownWick (collectively the “Company”) is to distribute grain mills and related accessories for home use. Principles of Consolidation The condensed consolidated financial statements include the accounts of Grote Molen and BrownWick.All significant inter-company balances and transactions have been eliminated. Basis of Presentation The accompanying condensed consolidated financial statements as of March 31, 2012 and for the three months ended March 31, 2012 and 2011 are unaudited.In the opinion of management, all adjustments have been made, consisting of normal recurring items, that are necessary to present fairly the consolidated financial position as of March 31, 2012 as well as the consolidated results of operations and cash flows for the three months ended March 31, 2012 and 2011 in accordance with U.S. generally accepted accounting principles.The results of operations for any interim period are not necessarily indicative of the results expected for the full year.The interim condensed consolidated financial statements and related notes thereto should be read in conjunction with the audited consolidated financial statements and related notes thereto for the year ended December 31, 2011. Earnings Per Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during the period. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period.Common stock equivalents are not included in the diluted earnings per share calculation when their effect is anti-dilutive.We have not granted any stock options or warrants since inception of the Company. Comprehensive Income (Loss) Comprehensive income (loss) is the same as net income (loss). 5 NOTE 2 – DETAIL OF CERTAIN BALANCE SHEET ACCOUNTS Accounts receivable consist of the following: March 31, December 31, (Unaudited) Trade accounts receivable – related parties $ $ Trade accounts receivable Employee advances $ $ Property and equipment consist of the following: March 31, December 31, (Unaudited) Office equipment $ $ Warehouse equipment Website development Accumulated depreciation ) ) $ $ Intangible assets consist of the following: March 31, December 31, (Unaudited) License $ $ Patent Accumulated amortization ) ) $ $ 6 NOTE 3 – DEBT Notes payable – related parties are unsecured and are comprised of the following: March 31, December 31, (Unaudited) Note payable to a stockholder, due on demand, withinterest at 6% per annum $ $ Note payable to a stockholder, due on demand, withinterest at 6% per annum Note payable to a stockholder, due on demand, withinterest at 6% per annum Note payable to a stockholder, due on demand, withinterest at 6% per annum Note payable to a stockholder, due on demand, withinterest at 6% per annum Note payable to a stockholder, due on demand, withinterest at 8% per annum - Non-interest bearing advances from stockholders,with no formal repayment terms Total $ $ The notes payable of $35,000 at March 31, 2012 and December 31, 2011 are comprised of two notes payable to a non-related party, are unsecured, payable upon demand, and bear interest at 8% per annum.Accrued interest payable on the notes payable was $2,356 and $1,656 at March 31, 2012 and December 31, 2011, respectively. Long-term debt – related party is comprised of the following: March 31, December 31, (Unaudited) Note payable to a stockholder, due in monthlyinstallments of $4,000 through February 2016, withinterest at 6.97 % per annum $ $ Less current portion ) ) Long-term portion $ $ Interest expense on related party debt was $4,314 and $4,669 for the three months ended March 31, 2012 and 2011, respectively.Accrued interest payable to related parties was $24,828 and $23,463 at March 31, 2012 and December 31, 2011, respectively. 7 NOTE 4 – RELATED PARTY TRANSACTIONS Pursuant to an agreement effective in February 2011, we pay a monthly management fee to a company owned by one of the major stockholders of the Company to manage our day-to-day business activities and to provide business space.We paid monthly management fees in varying amounts to this related party pursuant to prior agreements approved by the stockholders of the Company.The agreement is on a month-to-month basis and can be cancelled at any time by the vote of management.Effective February 1, 2011, the monthly fee was increased to $10,700.Also included in management fees are monthly payments of $150 to another major stockholder of the Company for expense reimbursement.Included in selling, general and administrative expenses were management fees totaling $32,550 and $31,050 for the three months ended March 31, 2012 and 2011, respectively. Each of the two principal stockholders of the Company own companies that are our customers.Sales to these related parties totaled $9,874 and $24,150 for the three months ended March 31, 2012 and 2011, respectively, or approximately 2% and 5%, respectively.Accounts receivable from these related parties totaled $6,354 and $14,819 at March 31, 2012 and December 31, 2011, respectively. Accounts payable to these related parties totaled $12,090 and $0 at March 31, 2012 and December 31, 2011, respectively. See Note 3 for discussion of related party debt and interest expense. NOTE 5 – CAPITAL STOCK The Company’s preferred stock may have such rights, preferences and designations and may be issued in such series as determined by our Board of Directors.No shares of preferred stock were issued and outstanding at March 31, 2012 and December 31, 2011. NOTE 6 – SUPPLEMENTAL STATEMENT OF CASH FLOWS INFORMATION During the three months ended March 31, 2012 and 2011, we had no non-cash financing and investing activities. We paid cash for income taxes of $0 and $1,000 for the three months ended March 31, 2012 and 2011, respectively.We paid cash for interest of $2,950 and $3,376 for the three months ended March 31, 2012 and 2011, respectively. NOTE 7 – SIGNIFICANT CUSTOMERS In addition to the sales to related parties discussed in Note 4, we had sales to one customer that accounted for approximately 13% and 15% of total sales for the three months ended March 31, 2012 and 2011, respectively. 8 NOTE 8 – RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS There were no new accounting pronouncements issued during the three months ended March 31, 2012 and through the date of this filing that we believe are applicable to or would have a material impact on the consolidated financial statements of the Company. NOTE 9 – SUBSEQUENT EVENTS We have evaluated events occurring after the date of our accompanying consolidated balance sheets through the date the financial statements were issued.We did not identify any material subsequent events requiring adjustment to or disclosure in our accompanying consolidated financial statements. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.These statements reflect the Company’s views with respect to future events based upon information available to it at this time.These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from these statements.These uncertainties and other factors include, but are not limited to the risk factors described in our Annual Report on Form 10-K for the year ended December 31, 2011 in Part I, Item 1A under the caption “Risk Factors.”The words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, changes in assumptions, future events or otherwise. You should read the following discussion in conjunction with our condensed consolidated financial statements, which are included elsewhere in this report.The following information contains forward-looking statements. (See “Forward-Looking Statements” and “Risk Factors.”) General Grote Molen, Inc. (“Grote Molen”) was incorporated under the laws of the State of Nevada on March 15, 2004. BrownWick, LLC (“BrownWick”), a wholly-owned subsidiary, was formed in the State of Idaho on June 5, 2005. The principal business of Grote Molen and BrownWick (collectively the “Company”) is to distribute electrical and hand operated grain mills and related accessories for home use. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make assumptions, estimates and judgments that affect the amounts reported in the financial statements, including the notes thereto, and related disclosures of commitments and contingencies, if any. We consider our critical accounting policies to be those that require the more significant judgments and estimates in the preparation of financial statements, including the following: Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful accounts. We determine the allowance for doubtful accounts by identifying potential troubled accounts and by using historical experience and future expectations applied to an aging of accounts. Trade accounts receivable are written off when deemed uncollectible. Recoveries of trade accounts receivable previously written off are recorded as income when received. We determined that no allowance for doubtful accounts was required at March 31, 2012 and December 31, 2011. Inventories Inventories, consisting primarily of grain mills, parts and accessories, are stated at the lower of cost or market, with cost determined using primarily the first-in-first-out (FIFO) method. We purchase substantially all inventories from two foreign suppliers, and have been dependent on those suppliers for substantially all inventory purchases since we commenced operations. 10 Deposits At times, we are required to pay advance deposits toward the purchase of inventories from our principal suppliers. Such advance payments are recorded as deposits, a current asset in the accompanying consolidated financial statements. Property and Equipment Property and equipment are carried at cost, less accumulated depreciation. Depreciation is computed using the straight-line method based on the estimated useful lives of the assets, which range from 3 to 10 years. When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed and any resulting gain or loss is recognized in operations for the period. The cost of maintenance and repairs is charged to operations as incurred. Significant renewals and betterments are capitalized. Intangible Assets Intangible assets are recorded at cost, less accumulated amortization. Amortization is computed using the straight-line method based on the estimated useful lives or contractual lives of the assets, which range from 10 to 30 years. Impairment of Long-Lived Assets We periodically review our long-lived assets, including intangible assets, for impairment when events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. No events or changes in circumstances have occurred to indicate that the carrying amount of our long-lived assets may not be recoverable. Therefore, no impairment loss was recognized during the three months ended March 31, 2012 and 2011. Revenue Recognition We record revenue from the sales of grain mills and accessories in accordance with the underlying sales agreements when the products are shipped, the selling price is fixed and determinable, and collection is reasonably assured. Warranties We provide limited warranties to our customers for certain of our products sold.We perform warranty work at our service center in Pocatello, Idaho or at other authorized service locations.Warranty expenses have not been material to our consolidated financial statements. Research and Development Costs Research and development costs are expensed as incurred in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification™ (“ASC”) Topic 730, Research and Development. The costs of materials and other costs acquired for research and development activities are charged to expense as incurred. Salaries, wages, and other related costs of personnel, as well as other facility operating costs are allocated to research and development expense through management’s estimate of the percentage of time spent by personnel in research and development activities. We had no material research and development costs for the three months years ended March 31, 2012 and 2011. 11 We account for income taxes in accordance with FASB ASC Topic 740, Income Taxes, using the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. FASB ASC Topic 740, Income Taxes, requires us to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more-likely-than-not threshold is met, we must measure the tax position to determine the amount to recognize in our consolidated financial statements. We performed a review of our material tax positions in accordance with recognition and measurement standards established by ASC Topic 740 and concluded we had no unrecognized tax benefit which would affect the effective tax rate if recognized for the three months ended March 31, 2012 and We include interest and penalties arising from the underpayment of income taxes, if any, in our consolidated statements of operations in general and administrative expenses. As of March 31, 2012 and December 31, 2011, we had no accrued interest or penalties related to uncertain tax positions. Fair Value of Financial Instruments Our financial instruments consist of cash, accounts receivable, accounts payable and notes payable. The carrying amount of cash, accounts receivable and accounts payable approximates fair value because of the short-term nature of these items.We believe the carrying amount of the notes payable approximates fair value because the interest rates on the notes approximate market rates of interest. Results of Operations Sales Our business is not seasonal; however, our quarterly sales, including sales to related parties, may fluctuate materially from period to period.At times, we derive a significant portion of our revenues from sales to related parties.Each of our two principal stockholders own companies that are significant customers.Our sales have been comprised of the following: Three Months Ended March 31, Sales $ $ Sales – related parties Total sales $ $ Sales to related parties represented approximately 2% and 5% of total sales for the three months ended March 31, 2012 and 2011, respectively. Our total sales decreased $31,230, or approximately 6%, during the three months ended March 31, 2012 compared to the three months ended March 31, 2011.We believe the continuing economic slowdown has had a negative impact on our sales. 12 Cost of Sales Cost of sales for the three months ended March 31, 2012 was $310,007, compared to $352,264 for the three months ended March 31, 2011, a decrease of $42,257, or approximately 12%.This decrease in cost of sales is primarily attributed to the decrease in sales for the current three months.Cost of sales as a percentage of sales may fluctuate from period to period, based on the mix of products sold during a particular period and pricing arrangements with our suppliers.Cost of sales as a percentage of sales was approximately 68% for the three months ended March 31, 2012 compared to approximately 73% for the three months ended March 31, 2011.We purchase substantially all inventories from two foreign suppliers, and have been dependent on those suppliers for substantially all inventory purchases since we commenced operations. Selling, General and Administrative Expenses Selling, general and administrative expenses were $101,325 for the three months ended March 31, 2012, compared to $117,838 for the three months ended March 31, 2011, a decrease of $16,513 or approximately 14%.The decrease in these expenses in the first three months of the current year is primarily attributed to a decrease in travel and outgoing freight expenses and medical related benefits. Pursuant to an agreement effective in February 2011, we pay a monthly management fee to a company owned by one of the major stockholders of the Company to manage our day-to-day business activities and to provide business space.We paid monthly management fees in varying amounts to this related party pursuant to prior agreements approved by the stockholders of the Company.The agreement is on a month-to-month basis and can be cancelled at any time by the vote of management.Effective February 1, 2011, the monthly fee was increased to $10,700.Also included in management fees are monthly payments of $150 to another major stockholder of the Company for expense reimbursement.Included in selling, general and administrative expenses were management fees totaling $32,550 and $31,050 for the three months ended March 31, 2012 and 2011, respectively. Depreciation and Amortization Expense Depreciation and amortization expense currently is not material to our business and has remained relatively constant for all periods presented.Depreciation and amortization expense was $627 and $679 for the three months ended March 31, 2012 and 2011, respectively. Research and Development Expenses Research and development activities are not currently significant to our business.We did not incur material research and development expenses in the three months ended March 31, 2012 and 2011. Other Expense: Interest Expense Other expense includes interest expense on our indebtedness, a significant portion of which is indebtedness to related parties.Total interest expense – related parties was $4,314 and $4,669 for the three months ended March 31, 2012 and 2011, respectively.Other interest expense to non-related parties was $700 and $33 for the three months ended March 31, 2012 and 2011, respectively. 13 Liquidity and Capital Resources As of March 31, 2012, we had total current assets of $821,404, including cash of $256,285, and current liabilities of $273,877, resulting in working capital of $547,527.Our current assets and working capital included inventories of $73,032 and deposits of $433,651.At times, we are required to pay significant advance deposits toward the purchase of inventories from our principal suppliers.In addition, as of March 31, 2012, we had total stockholders’ equity of $433,328.We have financed our operations, the acquisition of inventories, and the payment of vendor deposits from our operations, short-term loans from our principal stockholders and non-related parties, and from the issuance of our common stock. For the three months ended March 31, 2012, net cash provided by operating activities was $4,935, as a result of our net income of $28,393, non-cash expenses of $627, decrease in inventories of $45,552, and increases in accounts payable of $26,014, accrued interest payable – related parties of $1,365, accrued interest payable of $700 and income taxes payable of $8,252, partially offset by increases in accounts receivable of $7,760, deposits of $98,161 and prepaid expenses of $47. By comparison for the three months ended March 31, 2011, net cash provided by operating activities was $89,625, as a result of our net income of $6,956, non-cash expenses of $679, decreases in deposits of $135,089 and prepaid expenses of $1,506, and increases in accounts payable of $19,565, accrued interest payable – related parties of $1,293 and accrued interest payable of $33, partially offset by increases in accounts receivable of $9,295 and inventories of $66,201. We had no cash used in or provided by investing activities in the three months ended March 31, 2012 and 2011. For the three months ended March 31, 2012, net cash used in financing activities was $51, comprised of repayment of long-term debt – related party of $9,051, partially offset by proceeds from the issuance of notes payable – related parties of $9,000. For the three months ended March 31, 2011, net cash provided by financing activities was $14,289, comprised of proceeds from the issuance of notes payable of $15,000, partially offset by repayment of long-term debt – related party of $711. At March 31, 2012, we had short-term notes payable – related parties totaling $104,627, which are payable to our principal stockholders, are unsecured, bear interest at rates ranging from 6% to 8% per annum and are generally due on demand.In addition, at March 31, 2012, we had short-term notes payable to non-related parties totaling $35,000, which are unsecured, bear interest at 8% per annum and are due on demand. At March 31, 2012, we had long-term debt – related party of $163,329 (current portion $37,815) payable to a principal stockholder, bearing interest at 6.97% per annum and due in monthly installments of $4,000 through February 2016. Accrued interest payable – related parties was $24,828 and $23,463 at March 31, 2012 and December 31, 2011, respectively. We believe we will have adequate funds to meet our obligations for the next twelve months from our current cash and projected cash flows from operations. Recent Accounting Pronouncements There were no new accounting pronouncements issued during the three months ended March 31, 2012 and through the date of this filing that we believe are applicable to or would have a material impact on the consolidated financial statements of the Company. 14 Off-Balance Sheet Arrangements Pursuant to an agreement effective in February 2011, we pay a monthly management fee to a company owned by one of the major stockholders of the Company to manage the day-to-day business activities of the Company and provide business space.The agreement is on a month-to-month basis and can be cancelled at any time by the vote of management. We paid monthly management fees in varying amounts to this related party pursuant to prior agreements approved by the stockholders of the Company.Effective February 1, 2011, the monthly fee was increased to $10,700. We also pay another major stockholder of the Company at the rate of $150 per month for expense reimbursement. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not Applicable.The Company is a “smaller reporting company.” Item 4T.Controls and Procedures Evaluation of disclosure controls and procedures. Under the supervision and with the participation of our management, including our President and Treasurer who serves as our principal executive and principal financial officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (“the Exchange Act”) as of March 31, 2012, the end of the period covered by this report.Based upon that evaluation, our President and Treasurer concluded that our disclosure controls and procedures as of March 31, 2012 were effective such that the information required to be disclosed by us in reports filed under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to our management, including our President and Treasurer, as appropriate to allow timely decisions regarding disclosure.A controls system cannot provide absolute assurance that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Changes in internal controls over financial reporting. There was no change in our internal control over financial reporting during the quarter ended March 31, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings We are not a party to any material pending legal proceedings. Item 1A.Risk Factors See the risk factors described in Item 1A of the Company’s 2011 annual report on Form 10-K filed with the SEC on March 30, 2012. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Not Applicable. Item 3. Defaults upon Senior Securities Not Applicable. Item 4. Mine Safety Disclosures Not Applicable. Item 5. Other Information Not Applicable. Item 6: Exhibits The following exhibits are filed as part of this report: Exhibit No. Description of
